PER CURIAM.
Stephen J. Smith appeals the revocation of his probation. Because the evidence supports the trial judge’s finding as to the violation of condition 5, we affirm the revocation. The finding in the written order that Smith violated condition J must be stricken because the trial judge’s oral findings did not include a violation of that condition.
The order of revocation is affirmed, but the finding that Smith violated condition J is stricken.
ALTENBERND, A.C.J., and BLUE and STRINGER, JJ„ Concur.